Citation Nr: 0949099	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-34 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the Veteran for the purpose of VA death benefits.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had service in the Commonwealth Army of the 
Philippines from December 1941 to January 1943 and November 
1944 to March 1946.  He also had active service in the U.S. 
Army from July 1946 to March 1948.  The appellant seeks 
status as the surviving spouse of the Veteran for the purpose 
of eligibility for Department of Veterans Affairs (VA) death 
benefits.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2008 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  A marriage certificate from the Philippines reflects a 
marriage in the city and municipality of Panay, Capiz, 
between the Veteran and C.C. in July 1944.  There is no 
evidence of a divorce or am annulment of that marriage.

2.  A marriage certificate from the Philippines reflects a 
marriage in the city and municipality of Panitan, Capiz, 
between the Veteran and the appellant in May 1993, more than 
one year prior to the Veteran's death in 2007.

3.  The appellant entered into the marriage with the Veteran 
without knowledge of any legal impediment to such marriage.

4.  The appellant cohabited with the Veteran continuously 
from the date of their marriage in 1993 to the date of the 
Veteran's death in 2007.

5.  The Veteran's first wife, C.C., is now deceased.



CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving 
spouse of the Veteran for purposes of VA benefits.  38 
U.S.C.A. § 101(3), 103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.1(j), 3.50, 3.52, 3.53, 3.205, 3.206 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  Given the grant herein, 
additional discussion of those procedures is unnecessary.

II.  Recognition as a Surviving Spouse

A.  Applicable Law

Under statute and regulation, the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage or the law of the place where 
the parties resided when the rights to benefits accrued.  38 
U.S.C.A. § 103(c) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.1(j) (2009).  In this case, the right to death benefits 
accrued on the date of death of the Veteran in the 
Philippines.

A "spouse" is defined as a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j).  38 C.F.R. § 3.50(a).  The pertinent regulation 
regarding surviving spouses further provides that, "[e]xcept 
as provided in § 3.52, 'surviving spouse' means a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and: (1) who lived 
with the veteran continuously from the date of the marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) [e]xcept 
as provided in § 3.55, has not remarried or has not since the 
death of the veteran . . . lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person."  38 C.F.R. § 
3.50(b).  This regulation is based upon 38 U.S.C.A. § 101(3).

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  38 C.F.R. § 3.53(a).  Temporary 
separations which ordinarily occur, including those caused 
for the time being through fault of either party, will not 
break the continuity of the cohabitation.  Id.  Furthermore, 
the statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).

38 C.F.R. § 3.55 provides that, in general, entitlement to VA 
benefits as a surviving spouse terminates with the remarriage 
of the surviving spouse, and cannot be reinstated until the 
subsequent marriage has ended, such as by death, divorce, or 
annulment.  This regulation, however, does not pertain to 
this matter, because there is no evidence showing, or any 
allegation made, that the appellant has remarried.

In the absence of conflicting information, proof of marriage 
by a copy of the public record of marriage containing 
sufficient data to identify the parties, date and place of 
marriage, and the number of prior marriages if shown on the 
official record along with a certified statement by the 
appellant concerning the date, place, and circumstances of 
the dissolution of any prior marriage may be accepted as 
establishing a valid marriage.  Where there is conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death or a certified copy or abstract of a 
final divorce decree or annulment.  38 C.F.R. § 3.205(a), 
(b).

The law provides that, where an attempted marriage of a 
claimant to a veteran is invalid by reason of legal 
impediment (such as one party remaining married to another 
person), VA regulations allow for certain attempted marriages 
to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, an attempted marriage will 
be "deemed valid" if: (a) the attempted marriage occurred 
one year or more before the veteran died; (b) the claimant 
entered into the marriage without knowledge of the 
impediment; (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no other claimant has been found to be 
entitled to gratuitous (i.e., non-contractual) VA death 
benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  If the 
provisions of 38 C.F.R. § 3.205(a) are satisfied as well as 
those of 38 C.F.R. § 3.52, the claimant's signed statement 
that she had no knowledge of an impediment to a marriage to 
the veteran will be accepted as proof of the fact, in the 
absence of information to the contrary.  38 U.S.C.A. § 501; 
38 C.F.R. § 3.205(c).

The Court has issued pertinent directives in Colon v. Brown, 
9 Vet. App 104 (1996).  Specifically, in cases such as those 
described above, the appellant must be given an opportunity 
to submit a signed statement pursuant to 38 C.F.R. § 
3.205(c), indicating that she had no knowledge of a legal 
impediment to the marriage.  In general, the Court indicated 
that if the appellant was unaware of the impediment, then an 
otherwise invalid marriage could be deemed valid.  See also 
VAOPGCPREC 58-91 (June 17, 1991).

B.  Facts and Analysis

In this case, the Veteran, who had qualifying service, died 
in June 2007.  The RO denied the appellant's claim for VA 
benefits as a surviving spouse of the Veteran in an April 
2008 letter.  The RO stated that the evidence showed that the 
Veteran's marriage to another woman, C.C., was still valid at 
the time of the appellant's marriage to the Veteran in 1993, 
and thus, the appellant's marriage to him was null and void 
from the beginning.  Thus, the issue in this case is whether 
the appellant was aware of the legal impediment to her 
marriage to the Veteran, and if not, whether her marriage to 
the Veteran can be deemed valid, despite any legal 
impediment, under 38 C.F.R. § 3.52.

The file includes a Certificate of Marriage certifying the 
marriage of the Veteran to C.C. in July 1944.  Moreover, 
there are no documents indicating that the marriage to C.C. 
was annulled or that a divorce was obtained.  

In a December 1973 Affidavit, the Veteran wrote that he was 
currently married to C.C., but had been separated from her 
for 18 years.  The Veteran wrote in an April 1973 letter 
that, shortly after his separation from C.C. in 1955 or 1956, 
he had met the appellant and they moved in together, living 
as husband and wife.  The couple proceeded to have nine 
children together, and were eventually married in a formal 
civil ceremony in May 1993.  That marriage is documented by a 
Marriage Contract issued by the municipality of Panitan, and 
the contract lists the Veteran as being "single."  A May 
1993 Certificate of Marriage also lists the Veteran as being 
"single."  However, despite the documentation of a marriage 
between the Veteran and the appellant, C.C. was awarded an 
apportionment of the Veteran's VA benefits as his "estranged 
spouse" in May 1997, thus indicating that the first marriage 
was still intact even after the 1993 marriage between the 
Veteran and the appellant.

After the Veteran's death in June 2007, both the appellant 
and C.C. applied for VA death benefits.  C.C.'s claim was 
denied in a September 2007 letter, as she had not provided VA 
with enough information about her marriage to the Veteran.  
C.C. died that same month, as documented by a Certificate of 
Death submitted by her son.  

The appellant submitted a claim for death benefits along with 
an October 2007 letter wherein she stated that, at some point 
prior to their marriage in 1993, the Veteran told her that he 
"found out" that he was no longer legally married to his 
first wife, C.C.  In a December 2007 letter, the appellant 
stated that when she first met the Veteran, she was aware of 
his previous marriage to C.C. and that the two were 
separated.  Other documents, such as an April 1973 letter 
authored by the Veteran, support the fact that the appellant 
was aware of the Veteran's previous marriage when the couple 
first met.  However, the appellant wrote in her December 2007 
letter that when she married the Veteran many years later, in 
1993, she believed the Veteran when he told her that his 
marriage with C.C. had been terminated at that point.  Thus, 
as she stated, she was not aware of any legal impediment to 
their marriage.  She reiterated her belief, in a July 2009 
letter, that there were no legal impediments to her marriage 
to the Veteran when she agreed to marry him in 1993.  

Based on the foregoing, the Board finds that the appellant 
has met the requirements of 38 C.F.R. § 3.52 for a deemed-
valid marriage.  

First, the evidence shows the appellant and Veteran 
participated in a marriage ceremony more than one year prior 
to his death in 2007, and that at least one child was born to 
the appellant and Veteran before they were married in 1993.  
Second, the evidence also shows that the appellant cohabited 
with the Veteran continuously from the date of the marriage 
until he died in 2007.  Third, the Board notes that the 
Veteran's first wife, C.C., passed away in 2007, and thus, 
there is no other pending claim filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits.  

Finally, the Board finds that the appellant was not aware of 
any legal impediment at the time of her marriage to the 
Veteran in 1993.  The Veteran submitted two signed statements 
to that effect in December 2007 and July 2009, in accordance 
with 38 C.F.R. § 3.205(c), and there is no evidence to the 
contrary.  

There is indication that the Veteran was aware that his first 
marriage was still valid even after his 1993 marriage to the 
appellant.  For example, in a December 2004 Last Will and 
Testament, the Veteran explicitly stated that he was still 
married to C.C., but had been separated since 1956.  
Moreover, he referred to the appellant as a live-in partner, 
and made no mention of their 1993 marriage ceremony.  
However, the Veteran's knowledge of the legal impediment to 
his marriage to the appellant is irrelevant to the Board's 
decision herein, and the existence of that document does not 
show that the appellant was aware of the impediment when she 
married him in 1993.  

Therefore, the Board finds that the appellant is entitled to 
recognition as the surviving spouse of the Veteran for 
purposes of VA benefits, under the above-discussed rules 
authorizing certain marriages to be deemed valid.  


ORDER

The appellant's claim of entitlement to recognition as the 
surviving spouse of the Veteran is granted.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


